Exhibit 10.9

 



Recording: Time, Book and Page

Mail after recording to:

Parker, Hudson, Rainer & Dobbs LLP

303 Peachtree St. NE

Suite 3600

Atlanta, GA 30308

Attn: C. Keith Taylor, Esq.

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

TEXAS DEED OF TRUST AND SECURITY AGREEMENT

(Collateral Includes Fixtures)

 

THIS DEED OF TRUST AND SECURITY Agreement (including any exhibits and/or riders
attached hereto, and any modifications and amendments hereof, the “Deed of
Trust”) is made as of this 30th day of March, 2018 by and among:

 

GRANTOR

Applied Optoelectronics, Inc.

13139 Jess Pirtle Blvd.

Sugar Land, Texas 77478

INDIVIDUALLY “TRUSTEE”

and COLLECTIVELY “TRUSTEES”

Scott Asmus

333 Clay Street, Suite 3800, Houston, TX 77002-4107

Heather Morton

2711 N. Haskell Avenue, Suite 1300, Dallas, TX 75204-2911

Steve Sprecher

2001 Ross Avenue, Suite 2700, Dallas, TX 75201-2929

Lisa Tragemann

2711 N. Haskell Avenue, Suite 1300, Dallas, TX 75204-2911

___________________________________

BENEFICIARY

BRANCH BANKING AND TRUST COMPANY,

a North Carolina banking corporation

P.O. Box 1290, Whiteville, NC 28472

 

□ IF BOX CHECKED, THIS DEED OF TRUST SECURES AN OBLIGATION INCURRED FOR THE
CONSTRUCTION OF AN IMPROVEMENT ON LAND

____________________________________________________________________________

 


 

 

 



 1 

 

 

 

GRANTOR HEREBY COVENANTS AND AGREES AS FOLLOWS:

 

1.         The Debt (defined below), on the date hereof, is evidenced by: (i)
(A) that Promissory Note dated March 30, 2018, in the maximum principal amount
of $21,500,000.00 executed by Applied Optoelectronics, Inc. (the “Borrower” if
not the Grantor), payable to the Beneficiary or order (including all renewals,
extensions, modifications, restatements and substitutions thereof, and all
addenda and attachments thereto, collectively, the “Term Note”), (B) that
Promissory Note dated September 28, 2017, as amended, in the maximum principal
amount of $60,000,000.00 executed by Borrower, payable to the Beneficiary or
order (including all renewals, extensions, modifications, restatements and
substitutions thereof, and all addenda and attachments thereto, collectively,
the “Line Note”), and (C) that Promissory Note dated March 30, 2018, in the
maximum principal amount of $26,000,000.00 executed by Borrower, payable to the
Beneficiary or order (including all renewals, extensions, modifications,
restatements and substitutions thereof, and all addenda and attachments thereto,
collectively, the “CapEx Note”, and together with the Term Note and the Line
Note, collectively, the “Note”); (ii) any loan, credit agreement, or other
document now or hereafter evidencing any debt whatsoever incurred by Grantor
and/or Borrower and payable to Beneficiary; and (iii) all indebtedness and
obligations of Grantor or Borrower to Beneficiary (or an affiliate of
Beneficiary) under any interest rate swap transactions, interest rate cap and/or
floor transactions, interest rate collar transactions, swap agreements (as
defined in 11 U.S.C. §101) or other similar transactions or agreements,
including without limitation any ISDA Master Agreement executed by Grantor or
Borrower and all Schedules and Confirmations entered into in connection
therewith, hereinafter collectively referred to as a “Hedge Agreement”, the
terms of which are incorporated herein by reference. In this Deed of Trust the
definition of “Debt” includes: (i) the principal; (ii) all accrued interest
including possible fluctuations of the interest rate if so provided in the Note,
that certain Loan Agreement dated September 28, 2017, executed by Borrower and
Beneficiary (as at any time amended, restated, supplemented or otherwise
modified, the “Loan Agreement”) or other documents evidencing, governing or
securing either the Line Note, Term Note or CapEx Note (collectively, the “Loan
Documents”); (iii) all renewals, extensions and modifications of any obligation
under the Note, Loan Agreement or other Loan Documents (even if such renewals or
extensions are evidenced by new notes or other documents); (iv) all indebtedness
and obligations under a Hedge Agreement; (v) all other obligations of Grantor to
Beneficiary which are described in this Deed of Trust, or in the Note, Loan
Agreement or other Loan Documents (for example, payment of the attorneys’ fees
of the Beneficiary, insurance premiums, ad valorem taxes, environmental reports
and appraisals); and (vi) all future advances and/or future obligations to
Grantor or Borrower, whether direct or indirect, including without limitation
any advances to pay drawings on any irrevocable standby or commercial letter of
credit issued on the account of Grantor or Borrower pursuant to an application
therefor.

 

2.         This Deed of Trust secures the payment of the Debt, including present
and future advances and/or future obligations.

 

3.         No execution of a written instrument or notation shall be necessary
to evidence or secure any future advances and/or future obligations made
hereunder.

 

4.         The real property which is the subject of this Deed of Trust is
located in the County of Fort Bend, State of Texas, and the legal description
and the chain of title reference of the real property are set forth in Exhibit A
attached hereto and incorporated herein.

 

NOW, THEREFORE, for the purposes and under the conditions described in this Deed
of Trust and in consideration of the Debt and the mutual promises of Grantor and
Beneficiary, Grantor hereby conveys to Trustees, in trust, with power of sale,
the real property described in Exhibit A hereto, together with any improvements,
equipment, and all heating, lighting, plumbing, cooling, electrical and other
fixtures existing or hereafter placed on or attached to this real property, all
rights of way and access, water and sewer rights, as-extracted collateral
(including oil, gas and mineral rights), royalties, timber rights (including all
timber-to-be-cut), rights of ingress and egress, and all appurtenant rights and
privileges related thereto, including all declarant rights of the Grantor or
Borrower. The term “Property” shall include this real property described in
Exhibit A, all buildings, structures, improvements and fixtures thereon, all
appurtenant rights set forth above and privileges thereto, and all proceeds
therefrom.

 

TO HAVE AND TO HOLD the Property, to Trustees, their successors and assigns, but
upon the trust, and under the terms and conditions of this Deed of Trust and of
any Rider attached hereto and incorporated herein, to which Grantor, Trustees
and Beneficiary hereby agree:

 

 

 



 2 

 

 

1.         PAYMENT AND PERFORMANCE. Grantor shall perform and fulfill all of
Grantor’s obligations specified in this Deed of Trust and in the Note, Loan
Agreement or other Loan Documents. Time is of the essence in the performance of
this Deed of Trust. To the extent permitted by applicable law, Grantor hereby
releases and waives all rights and benefits of the homestead exemption laws of
the State of Texas as to all Debt secured by this Deed of Trust.

 

2.         TAXES, DEEDS OF TRUST, OTHER ENCUMBRANCES. Grantor shall make timely
payment of all ad valorem taxes, assessments or other charges or encumbrances
which may constitute a lien upon the Property. Grantor shall timely pay and
perform any obligation, covenant or warranty contained in any other deed of
trust or writing which gives rise to any or which may constitute a lien upon any
of the Property. Grantor shall upon request of Beneficiary promptly furnish
satisfactory evidence of such payment or performance. Grantor shall not enter
into, terminate, cancel or amend any lease affecting the Property or any part
thereof without the prior written consent of Beneficiary. Grantor shall timely
pay and perform all terms of any lease or sublease of the Property or any part
thereof.

 

3.         PROPERTY DAMAGE INSURANCE. The following provisions relating to
insuring the Property are a part of this Deed of Trust.

 

(a)                Maintenance of Insurance. Grantor shall procure and maintain
policies of fire insurance with standard extended coverage endorsements on a
fair value basis for the full insurable value covering all improvements on the
Property in an amount sufficient to avoid application of any coinsurance clause,
and with a standard mortgagee (lender’s loss payee) clause in favor of
Beneficiary. Grantor shall also procure and maintain comprehensive general
liability insurance in an amount not less than $10,000,000 with Trustee and
Beneficiary being named as lender’s loss payee in such liability insurance
policies. Additionally, Grantor shall maintain such other insurance, including
but not limited to hazard, business interruption, and boiler insurance, as
Beneficiary may reasonably require. Policies shall be written in form, amounts,
coverages and basis reasonably acceptable to Beneficiary and issued by a company
or companies reasonably acceptable to Beneficiary. All policies shall provide
that the policies shall not be invalidated by any waiver of the right of
subrogation by any insured and shall provide that the carrier shall have no
right to be subrogated to Beneficiary. Grantor, upon request of Beneficiary,
will deliver to Beneficiary from time to time the policies or certificates of
insurance in form satisfactory to Beneficiary, including stipulations that
coverages will not be cancelled or diminished without at least thirty (30) days
prior written notice to Beneficiary. Each insurance policy also shall include an
endorsement providing that coverage in favor of Beneficiary will not be impaired
in any way by any act, omission or default of Grantor or any other person.
Should the Property be located in an area designated by the Administrator of the
Federal Emergency Management Agency as a special flood hazard area, Grantor
agrees to obtain and maintain Federal Flood Insurance, if available, for the
full unpaid principal balance of the loan and any prior liens on the property
securing the loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Beneficiary, and to maintain such
insurance for the term of the loan.

 

(b)                Application of Proceeds. Grantor shall promptly notify
Beneficiary of any loss or damage to the Property. Beneficiary may make proof of
loss if Grantor fails to do so within fifteen (15) days of the casualty. In the
event that Grantor should receive any such insurance proceeds, Grantor agrees to
immediately turn over and to pay such proceeds directly to Beneficiary. If
requested by Grantor in writing after Beneficiary’s receipt of any insurance
proceeds relating to any damaged or destroyed improvements, Grantor may use such
proceeds to repair or restore the Property (and until so used, the proceeds
shall be held by Beneficiary as part of the collateral securing the Note) as
long as (i) no Event of Default exists; (ii) such repair or restoration is
promptly undertaken and concluded within one hundred and eighty (180) days of
any such loss or damage, in accordance with plans satisfactory to Beneficiary;
(iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of liens, other than
liens created by this Deed of Trust and as otherwise permitted under the Loan
Documents; and (v) Grantor complies with disbursement procedures for such repair
or restoration as Beneficiary may reasonably require. Any proceeds which have
not been disbursed within one hundred and eighty (180) days after their receipt
and which Beneficiary has not committed to the repair or restoration of the
Property shall be used first to pay any amount owing to Beneficiary under this
Deed of Trust, then to pay accrued interest, and the remainder, if any, shall be
applied to the principal balance of the Debt. If Beneficiary holds any proceeds
after payment in full of the Debt, such proceeds shall be paid to Grantor as
Grantor’s interests may appear.

 

(c)                Unexpired Insurance at Sale. Any unexpired insurance shall
inure to the benefit of, and pass to, the purchaser of the Property covered by
this Deed of Trust at any trustee’s sale or other sale held under the provisions
of this Deed of Trust, or at any foreclosure sale of such Property.

 

(d)                Grantor’s Report on Insurance. Upon request of Beneficiary,
however not more than once a year, Grantor shall furnish to Beneficiary a report
on each existing policy of insurance showing: (1) the name of the insurer; (2)
the risks insured; (3) the amount of the policy; (4) the property insured, the
then current replacement value of such property, and the manner of determining
that value; and (5) the expiration date of the policy. Grantor shall, upon
request of Beneficiary, have an independent appraiser satisfactory to
Beneficiary determine the cash value replacement cost of the Property.

 

 

 



 3 

 

 

4.         ESCROW DEPOSITS. Upon demand of Beneficiary, Grantor shall deposit
with or add to each payment required under the Note, Loan Agreement or other
Loan Documents the amount estimated by Beneficiary to be sufficient to enable
Beneficiary to pay as they become due all taxes, charges, assessments, and
insurance premiums which Grantor is required to pay. Further, any deficiency
occasioned by an insufficiency of such additional payments shall be deposited by
Grantor with Beneficiary upon demand.

 

5.         PRESERVATION, MAINTENANCE AND INSPECTION OF THE PROPERTY; APPRAISALS.
Grantor shall keep the Property in as good order and repair as it now is
(reasonable wear and tear excepted) and shall neither commit nor permit any
waste or any other occurrence or use which might impair the value of the
Property. Grantor shall not abandon or neglect the Property, and Beneficiary and
its representatives may enter upon the Property at all reasonable times to
inspect the Property and to conduct evaluations thereof as Beneficiary deems
necessary. Grantor shall not initiate or acquiesce in a change in the zoning
classification of the Property or make or permit any structural alteration
thereof without Beneficiary’s prior written consent. Grantor shall not demolish
or remove any structural improvements from the Property without Beneficiary’s
prior written consent. As a condition to the removal of any structural
improvements, Beneficiary may require Grantor to make arrangements satisfactory
to Beneficiary to replace such improvements with improvements of at least equal
value. Should (i) Beneficiary at any time in good faith believe that the fair
market value of the Property has declined below the appraised value utilized by
Beneficiary in extending credit or any renewal thereof; (ii) there be an Event
of Default under the Loan Agreement or this Deed of Trust; (iii) there be a
renewal, forbearance or restructure of any indebtedness secured under this Deed
of Trust; (iv) any applicable law or regulation require Grantor to obtain a
current appraisal or valuation; (v) there be any condemnation or material damage
to the Property; (vi) Beneficiary determine that there has been a material
adverse change in the financial condition or business operation of Grantor,
Borrower, any guarantor or other obligor; (vii) Borrower or Grantor request
additional extensions of credit secured by this Deed of Trust; or (viii)
Grantor’s use of the Property becomes restricted, impaired or materially changed
from its intended use on the date hereof; then Beneficiary may, at the expense
of Grantor and Borrower, obtain an appraisal or valuation of the Property from
an appraiser retained by Beneficiary and thereafter, may obtain such updated
appraisals or valuation as Beneficiary shall deem appropriate. Grantor shall
cooperate fully with any such appraiser in connection with the preparation of
any appraisal or valuation. Grantor shall reimburse Beneficiary the cost of such
appraisal or valuation within ten (10) days of request to do so. Any cost
incurred by Beneficiary pursuant to this paragraph shall be secured by this Deed
of Trust.

 

6.         COMPLIANCE WITH LAWS. Grantor shall regularly and promptly comply
with any applicable legal requirements of the United States, the State of Texas
or other governmental entity, agency or instrumentality relating to the use or
condition of the Property.

 

7.         CONDEMNATION AWARD. Grantor shall immediately notify Beneficiary in
writing should all or any part of the Property become subject to any
condemnation or expropriation proceedings or other similar proceedings,
including without limitation, any condemnation, confiscation, eminent domain,
inverse condemnation or temporary requisition or taking of the mortgaged
Property, or any part of the Property. Grantor further agrees to promptly take
such steps as may be necessary and proper within Beneficiary’s sole judgment and
at Grantor’s expense, to defend any such condemnation or expropriation
proceedings and obtain the proceeds derived from such proceedings. Grantor shall
not agree to any settlement or compromise or any condemnation or expropriation
claim without Beneficiary’s prior written consent. Beneficiary may, at
Beneficiary’s sole option, elect to participate in any such condemnation or
expropriation proceedings and be represented by counsel of Beneficiary’s choice.
Grantor agrees to provide Beneficiary with such documentation as Beneficiary may
request to permit Beneficiary to so participate and to reimburse Beneficiary for
Beneficiary’s costs associated with Beneficiary’s participation, including
Beneficiary’s reasonable attorneys’ fees. If Grantor fails to defend any such
condemnation or expropriation proceedings to Beneficiary’s satisfaction,
Beneficiary may undertake the defense of such a proceeding for and on behalf of
Grantor. To this end, Grantor irrevocably appoints Beneficiary as Grantor’s
agent and attorney-in-fact, such agency being coupled with an interest, to
bring, defend, adjudicate, settle, or otherwise compromise such condemnation or
expropriation claims; it being understood, however, that, unless one or more
Events of Default (other than the condemnation or expropriation of the Property)
then exists under this Deed of Trust, Beneficiary will not agree to any final
settlement or compromise of any such condemnation or expropriation claim without
Grantor’s prior approval, which approval shall not be unreasonably withheld.

 

 

 



 4 

 

 

Beneficiary shall have the right to receive all proceeds derived or to be
derived from the condemnation, expropriation, confiscation, eminent domain,
inverse condemnation, or any permanent or temporary requisition or taking of the
Property, or any part or parts of the Property (“condemnation proceeds”). In the
event that Grantor should receive any such condemnation proceeds, Grantor agrees
to immediately turn over and to pay such proceeds to Beneficiary. All
condemnation proceeds, which are received by, or which are payable to either
Grantor or Beneficiary, shall be applied, at Beneficiary’s sole option and
discretion, and in such manner as Beneficiary may determine (after payment of
all reasonable costs, expenses and attorneys’ fees necessarily paid or incurred
by Grantor and/or Beneficiary), for the purpose of: (a) replacing or restoring
the condemned, expropriated, confiscated, or taken Property; or (b) reducing the
then outstanding balance of the Debt, together with interest thereon, with such
payments being applied in the manner provided in this Deed of Trust.
Beneficiary’s receipt of such condemnation proceeds and the application of such
proceeds as provided in this Deed of Trust shall not affect the lien of this
Deed of Trust.

 

8.         PAYMENTS BY BENEFICIARY. If an Event of Default shall have occurred
and is continuing under the Loan Agreement or this Deed of Trust, Beneficiary
may, but it is not obligated to, expend for the account of Grantor any sums,
expenses and fees which Beneficiary believes appropriate for the protection of
the Property and the maintenance and execution of this trust. Any amounts so
expended shall be deemed principal advances fully secured by this Deed of Trust,
shall bear interest from the time expended until paid at the rate of interest
accruing on the Note, Loan Agreement or other Loan Documents, and shall be due
and payable on demand.

 

9.         ASSIGNMENT OF LEASES, RENTS AND PROFITS. Grantor hereby
unconditionally assigns to Beneficiary its interest in all leases of the
Property and all future leases, rents and profits from the Property as
additional security for the payment of the Debt and for the performance of all
obligations secured by this Deed of Trust. If an Event of Default shall have
occurred and is continuing then Beneficiary may elect to collect rents and
profits from the tenants of the Property. Grantor hereby appoints Beneficiary as
Grantor’s attorney-in-fact to collect any rents and profits, with or without
suit, and to apply the same, less expenses of collection, to the Debt or to any
other obligations secured by this Deed of Trust in any manner as Beneficiary may
desire. Such appointment of Beneficiary shall be a power coupled with an
interest and shall remain in full force and effect as long as any portion of the
Debt remains unpaid. However, until an Event of Default has occurred and is
continuing, Grantor may continue to collect and retain the rents and profits
without any accountability to Beneficiary. This Assignment constitutes a present
and absolute assignment of the rents and profits and not merely the granting of
a security interest. Beneficiary’s election to pursue the collection of the
rents or profits shall be in addition to all other remedies which Beneficiary
might have and may be put into effect independently of or concurrently with any
other remedy.

 

10.      SECURITY INTEREST. All fixtures, appliances and equipment which are
installed in or comprise a part of the Property shall, as far as permitted by
law, be deemed to be affixed to the aforesaid land and conveyed therewith. This
Deed of Trust shall be considered to be an authenticated security agreement
which creates a security interest in such fixtures, appliances and equipment for
the benefit of Beneficiary. In that regard, Grantor grants to Beneficiary all of
the rights and remedies of a secured party under the Texas Uniform Commercial
Code. Grantor hereby authorizes Beneficiary to file, concurrently with the
execution of this Deed of Trust and from time to time hereafter, all financing
statements and other documents reasonably required to perfect and maintain the
security interest created hereby. Grantor hereby irrevocably (as long as the
Debt remains unpaid) makes, constitutes and appoints Beneficiary as the true and
lawful attorney of Borrower to file any financing statement, continuation of
financing statement or similar document required to perfect or continue such
security interests. To the extent allowed by law, this Deed of Trust shall be a
financing statement sufficient to perfect and maintain any security interest
created hereby in the Property and its proceeds. For the purposes hereof, the
Grantor is the debtor and the Beneficiary is the secured party, each having the
address set forth on page 1 hereof.

 

11.      GRANTOR’S CONTINUING OBLIGATION. This Deed of Trust shall remain as
security for full payment of the Debt and for performance of any existing and/or
future obligation evidenced by the Note, loan agreement, or other document,
notwithstanding any of the following: (a) the sale or release of all or any part
of the Property; (b) the assumption by another party of Grantor’s obligations
under this Deed of Trust, the Note, Loan Agreement or other Loan Documents; (c)
the forbearance or extension of time for payment of the Debt or for performance
of any obligations under this Deed of Trust, the Note, Loan Agreement or other
Loan Documents, whether granted to Grantor or to a subsequent owner of the
Property; or (d) the release of any party who has assumed payment of the Debt or
who assumed any other obligations under this Deed of Trust, the Note, Loan
Agreement or other Loan Documents. None of the foregoing shall, in any way,
affect the full force and effect of the lien of this Deed of Trust or impair
Beneficiary’s right to a deficiency judgment in the event of foreclosure against
Grantor or any party who had assumed payment of the Debt or who assumed any
other obligations the performance of which is secured by this Deed of Trust.

 

 

 



 5 

 

 

12.      MULTIPLE TRUSTEES; SUBSTITUTION OF TRUSTEE. If more than one trustee is
named as Trustee herein or subsequently appointed pursuant to the terms hereof,
then any trustee, acting alone, may exercise all powers granted to Trustees
under this instrument, without the need for joinder of or action by any other
Trustee. Beneficiary shall have the unqualified right to remove any individual
designated as Trustee on the first page of this Deed of Trust, and to appoint
one or more substitute or successor Trustees. Each appointment shall be in
writing, but without the necessity of recordation, notice to Grantor, or any
other action or formality. Any such removal or appointment may be made at any
time and from time to time without notice, without specifying any reason
therefor and without any court approval. Any such appointee shall become fully
vested with title to the Property and with all rights, powers and duties
conferred upon the individual originally designated as a Trustee, in the same
manner and to the same effect as though that party were named herein as an
original Trustee.

 

13.      INDEMNIFICATION IN EVENT OF ADVERSE CLAIMS. In the event that
Beneficiary or Trustees voluntarily or otherwise shall become parties to any
claim, suit or legal proceeding involving the Property, they shall be
indemnified and held harmless and shall be reimbursed by Grantor for any amounts
paid, including all costs, charges and attorneys’ fees incurred in any such suit
or proceeding, and the same shall be secured by this Deed of Trust and payable
upon demand.

 

14.      INSPECTION. Beneficiary may at any reasonable time and from time to
time make or cause to be made reasonable entries upon, investigations, and
inspections of the Property, including without limitation any inspections or
investigations such as sampling and testing which may be necessary or desirable
to review compliance with Environmental Laws.

 

15.      WARRANTIES. Grantor covenants with and warrants to Trustee and
Beneficiary that Grantor is seized of the Property in fee simple, has the right
to convey the same in fee simple, that title to the Property is marketable and
free and clear of all encumbrances other than those disclosed to and expressly
permitted by the Beneficiary, and that Grantor will warrant and defend the title
against the lawful claims of all persons whomsoever, subject only to any
declarations, easements, restrictions or encumbrances listed in the title
opinion or title insurance policy which Beneficiary obtained in the transaction
in which Beneficiary obtained this Deed of Trust. Grantor warrants and will
forever defend the title to the Property against the lawful claims of all
persons. In the event any action or proceeding is commenced that questions
Grantor’s title or the interest of Trustee or Beneficiary under this Deed of
Trust, Grantor shall defend the action at Grantor’s expense. Grantor may be the
nominal party in such proceeding, but Beneficiary shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Beneficiary’s own choice, and Grantor will deliver, or cause to be delivered,
to Beneficiary such instruments as Beneficiary may request from time to time to
permit such participation. All representations, warranties, and agreements made
by Grantor in this Deed of Trust shall survive the execution and delivery of
this Deed of Trust, shall be continuing in nature, and shall remain in full
force and effect until such time as the Debt shall be paid in full.

 

16.      ATTORNEYS’ FEES. In the event that Grantor or Borrower shall default in
its obligations under this Deed of Trust, the Note, Loan Agreement or other Loan
Documents, and Beneficiary employs an attorney to assist in the collection of
the Debt or to enforce compliance of Grantor with any of the provisions of this
Deed of Trust, the Note, Loan Agreement or other Loan Documents or in the event
Beneficiary or any Trustee shall become parties to any suit or legal proceeding
(including any proceeding conducted before any United States Bankruptcy Court)
concerning the Property, concerning the lien of this Deed of Trust, concerning
collection of the Debt or concerning compliance by Grantor with any of the
provisions of this Deed of Trust, the Note, Loan Agreement or other Loan
Documents, Grantor shall pay Beneficiary’s reasonable attorneys’ fees and all of
the costs that may be incurred, and such fees and costs shall be secured by this
Deed of Trust and its payment enforced as if it were a part of the Debt. Grantor
shall be liable for such attorneys’ fees and costs whether or not any suit or
proceeding is commenced.

 

17.      ANTI-MARSHALLING PROVISIONS. Trustees and Beneficiary may grant
releases at any time and from time to time of all or any portion of the Property
(whether or not such releases are required by agreement among the parties)
agreeable to Trustees and Beneficiary without notice to or the consent, approval
or agreement of other parties and interests, including junior lienors and
purchasers subject to the lien of this Deed of Trust, and such releases shall
not impair in any manner the validity of or priority of this Deed of Trust on
that portion of the Property remaining subject to this Deed of Trust, nor
release Grantor from personal liability for the Debt. Notwithstanding the
existence of any other security interests in the Property held by Beneficiary or
by any other party, Beneficiary shall have the right to determine the order in
which any or all of the Property shall be subjected to the remedies available to
Beneficiary, and Beneficiary shall further have the right to determine the order
in which any or all portions of the Debt are satisfied from the proceeds
realized upon the exercise of any remedy it has. Grantor, or any party who
consents to this, or any party who has actual or constructive notice hereof,
hereby waives any and all rights to require the marshalling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein.

 

 

 



 6 

 

 

18.      ENVIRONMENTAL WARRANTIES, INDEMNITIES AND AGREEMENTS. Grantor for
itself, its successors and assigns represents, warrants and agrees that (a)
neither Grantor nor, to Grantor’s knowledge, any other person has generated,
manufactured, stored, treated, processed, released, discharged or disposed of
any Hazardous Substances on the Property or received any notice from any
Governmental Authority (hereinafter defined) or other person with regard to a
release of Hazardous Substances on, from or otherwise affecting the Property;
(b) neither Grantor nor, to Grantor’s knowledge, any other person has violated
any applicable Environmental Laws (hereinafter defined) relating to or affecting
the Property; (c) the Property is presently being operated in compliance with
all Environmental Laws; there are no circumstances presently existing upon or
under the Property, or relating to the Property which may violate any applicable
Environmental Laws, and there is not now pending, or threatened, any action,
suit, investigation or proceeding against Grantor relating to the Property (or
against any other party relating to the Property) seeking to enforce any right
or remedy under any of the Environmental Laws; (d) except in strict compliance
with Environmental Laws, the Property shall be kept free of Hazardous Substances
which would violate any Environmental Law and shall not be used to generate,
manufacture, transport, treat, store, handle, dispose, process or release Hazard
Materials; (e) Grantor shall at all times comply with and ensure compliance by
all other parties with all applicable Environmental Laws and shall keep the
Property free and clear of any liens imposed pursuant to any applicable
Environmental Laws; (f) Grantor has obtained and will at all times continue to
obtain and/or maintain all licenses, permits and other directives from any
Governmental Authority necessary to comply with Environmental Laws; Grantor is
in full compliance with the terms and provisions of the Environmental
Requirements (hereinafter defined) and will continue to comply with the terms
and provisions of the Environmental Requirements; (g) Grantor shall immediately
give Beneficiary oral and written notice in the event that Grantor receives any
notice from any Governmental Authority or any other party with regard to any
release or storage of Hazardous Substances on, from or affecting the Property
and shall conduct and complete all investigations, sampling, and testing, and
all remedial, removal, and other actions necessary or required to clean up and
remove all Hazardous Substances on, from or affecting the Property in accordance
with all applicable Environmental Laws.

 

Grantor hereby agrees to indemnify Beneficiary and Trustees and hold Beneficiary
and Trustees harmless from and against any and all losses, liabilities, damages,
injuries (including, without limitation, reasonable attorneys’ fees) and claims
of any and every kind whatsoever paid, incurred or suffered by, or asserted
against Beneficiary or Trustees for, with respect to, or as a direct or indirect
result of (i) the presence on, or under, or the escape, spillage, emission or
release on or from the Property of any Hazardous Material regardless of whether
or not caused by or within the control of Grantor, (ii) the violation of any
Environmental Laws or Environmental Requirements relating to or affecting the
Property, whether or not caused by or within the control of Grantor, (iii) the
failure by Grantor to comply fully with the terms and provisions of this
paragraph, or (iv) any warranty or representation made by Grantor in this
paragraph being false or untrue in any material respect. The obligations and
liabilities of Grantor under this paragraph shall survive the foreclosure of the
Deed of Trust, the delivery of a deed in lieu of foreclosure, the cancellation
of the Note; or if otherwise expressly permitted in writing by the Bank, the
sale or alienation of any part of the Property.

 

In the event that any of the Grantor’s representations or warranties shall prove
to be materially false or Grantor fails to satisfy any Environmental
Requirement, Beneficiary, in its sole discretion, may (i) choose to assume
compliance with governmental directives and the Grantor agrees to reimburse
Beneficiary for all costs, expenses (including all reasonable attorneys’ fees,
whether in-house or independent), fines, penalties, judgments, suits, or
liabilities whatsoever associated with such compliance; or (ii) seek all legal
and equitable remedies available to it including, but not limited to, injunctive
relief compelling Grantor to comply with all Environmental Requirements relating
to the Property. Beneficiary’s rights hereunder shall be in addition to all
rights granted under the Note, Loan Agreement or other Loan Documents and
payments by Grantor under this provision shall not reduce Grantor’s obligations
and liabilities thereunder. In the event Beneficiary undertakes compliance with
Environmental Requirements which Grantor failed to perform or which Beneficiary
determines is necessary to sell all or any part of the Property in connection
with exercise of Beneficiary’s remedies under the Note, Loan Agreement or other
Loan Documents, Grantor authorizes Beneficiary and/or Beneficiary’s agents to
prepare and execute on Grantor’s behalf, any manifest or other documentation
relating to the removal and/or disposal of any Hazardous Substances, from, at or
on the Property. Grantor acknowledges that Beneficiary does not own, or have a
security interest in, any Hazardous Substances which exist on, originate from or
affect the Property. All amounts expended by the Beneficiary in connection with
the exercise of its rights hereunder (including reasonable attorneys’ fees and
the fees of any environmental consultants) shall become part of the indebtedness
secured by this Deed of Trust.

 

For purposes of this Deed of Trust: “Environmental Laws” means the Comprehensive
Environmental Response, Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, and any “Super
Fund” or Super Lien” law, or any other federal, state or local law, regulation
or decree regulating, relating to or imposing liability or standards of conduct
concerning any Hazardous Substances. “Environmental Requirement” means any
administrative orders, directives, judgments, consent orders, permits, licenses,
authorizations, consents, settlements, agreements or other formal or informal
directions or guidance issued by or entered into with any Governmental Authority
or private party, including the provisions of any Environmental Law, which
obligate or commit Grantor to investigate, remediate, treat, monitor, dispose or
remove Hazardous Substances. “Governmental Authority” means any federal, state
or local agency, department, court or other administrative, legislative or
regulatory federal, state or local governmental body, or any private individual
or entity acting in place of such entities. “Hazardous Substances” means and
includes petroleum products, any flammable explosives, radioactive materials,
asbestos or any material containing asbestos, and/or any hazardous, toxic or
dangerous waste, substance or material defined as such in the Environmental
Laws.

 

 

 



 7 

 

 

19.      EVENTS OF DEFAULT. The occurrence and continuance of any Event of
Default as defined in the Loan Agreement shall constitute an Event of Default
hereunder.

 

20.      REMEDIES OF BENEFICIARY UPON DEFAULT. Upon the occurrence and
continuance of any Event of Default, Beneficiary may, at its option, without
notice, demand, presentment, notice of nonpayment or nonperformance, protest,
notice of protest, notice of intent to accelerate, notice of acceleration or any
other notice or any other action, all of which are hereby waived by Grantor and
all other parties obligated in any manner whatsoever on the Debt, declare the
Debt to be immediately due and payable in full; and, on request of Beneficiary,
any Trustee shall proceed with foreclosure under the power of sale which is
conferred hereby in any manner permitted by Texas law, including selling the
Property or any part thereof at public sale to the last and highest bidder for
cash, free of any equity of redemption, homestead, dower, curtesy or other state
or federal exemption, all of which are expressly waived by Grantor, after
compliance with Section 51.002 of Texas Property Code (or, if and to the extent
such statute is not then in force, with the applicable requirements, at the time
of the sale, of the successor statute or statues, if any, governing sales of
Texas real property under powers of sale conferred by deeds of trust); and such
Trustee shall execute and deliver to the purchaser, a Trustee’s deed conveying
the Property so sold without any covenant or warranty, expressed or implied. The
recitals in the Trustee’s deed shall be prima facie evidence of the truth of the
statements made therein. The proceeds of any such sale shall be applied in the
manner and in the order prescribed by applicable law, it being agreed that the
expenses of any such sale shall include the reasonable fees (not based on a
percentage of the loan or foreclosure sale price) of such Trustee. Beneficiary
may bid and become the purchaser at any sale under this Deed of Trust. At any
such sale Trustee may at his election require the successful bidder immediately
to deposit with such Trustee cash in an amount equal to all or any part of the
successful bid, and notice of any such requirement need not be included in the
advertisement of the notice of such sale. Beneficiary, subject to and in
accordance with applicable laws of the State of Texas, may request the
appointment of a Receiver for the Property.

 

In addition to the rights and powers of sale granted under the preceding
provisions of this Section 20 and in addition to any other rights and remedies
that Beneficiary may have at law, in equity or otherwise, upon default,
Beneficiary or any Trustee, upon written request of Beneficiary, may proceed by
suit or suits, at law or in equity, to enforce the payment of the Debt and the
performance and discharge of the Debt in accordance with the terms hereof and
the Note, Loan Agreement or other Loan Documents, to foreclose the liens and
security interests of this Deed of Trust as against all or any part of the
Property, and to have all or any part of the Property sold under the judgment
and decree of a court of competent jurisdiction. This remedy shall be cumulative
of any other nonjudicial remedies available to Beneficiary with respect to the
Note, Loan Agreement or other Loan Documents. Proceeding with a request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available nonjudicial remedy of Beneficiary.

 

21.      RELEASE AND CANCELLATION. Upon payment in full of the Debt, this Deed
of Trust and the Note, Loan Agreement or other Loan Documents shall be marked
“Satisfied” and returned to Grantor, and this conveyance shall be null and void
and may be cancelled of record at the request and cost of Grantor, and title to
the Property shall revest as provided by law.

 

22.      MISCELLANEOUS. The captions and headings of the paragraphs of this Deed
of Trust are for convenience only and shall not be used to interpret or define
any provisions. All remedies provided herein are distinct and cumulative to any
other right or remedy under this Deed of Trust or afforded by law or equity, and
may be exercised concurrently, independently or successively. All covenants
contained herein shall bind, and the benefits and advantages shall inure to, the
respective heirs, executors, administrators, successors or assigns of the
parties to this Deed of Trust, and the designations “Grantor”, “Trustee” and
“Beneficiary” include the parties, their heirs, executors, administrators,
successors and assigns. The designations “Corporate”, “Corporation”, and
“Partnership” include limited liability companies and limited liability
partnerships. Whenever used, the singular shall include the plural, and the
plural the singular, and the use of any gender shall be applicable to all
genders. This Deed of Trust shall be governed by and construed under Texas law.
Any forbearance by Beneficiary in exercising any right or remedy hereunder, or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of any such right or remedy. The procurement of insurance or the
payment of taxes or other liens or charges by Beneficiary shall not be a waiver
of Beneficiary’s right to accelerate the maturity of the Debt. Time is of the
essence in the payment or performance of any of the obligations, or of any
covenant or warranty contained in this Deed of Trust or in the Note, Loan
Agreement or other Loan Documents. In no event shall interest contracted for,
charged or received hereunder or under the Note, plus any other charges in
connection herewith or therewith which constitute interest, exceed the maximum
interest permitted by applicable law. The amounts of such interest or other
charges previously paid to the holder of the Note in excess of the amounts
permitted by applicable law shall be applied by the holder of the Note to reduce
the principal of the indebtedness evidenced by the Note, or, at the option of
the holder of the Note, be refunded. To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from Grantor, Borrower or co-maker,
endorser, guarantor or surety for Grantor in connection with the loan and
indebtedness secured hereby, so that the actual rate of interest on account of
such indebtedness is uniform throughout the term of the Note.

 

 

 



 8 

 

 

23.      WAIVER OF DEFICIENCY LAWS: NOTWITHSTANDING THE PROVISIONS OF SECTIONS
51.003, 51.004, AND 51.005 OF THE TEXAS PROPERTY CODE (AS THE SAME MAY BE
AMENDED FROM TIME TO TIME), AND TO THE EXTENT PERMITTED BY LAW, GRANTORS AGREE
THAT BENEFICIARY SHALL BE ENTITLED TO SEEK A DEFICIENCY JUDGMENT FROM GRANTORS
AND ANY OTHER PARTY OBLIGATED ON THE NOTE OR GUARANTY OF THE NOTE EQUAL TO THE
DIFFERENCE BETWEEN THE AMOUNT OWING ON THE NOTE AND THE AMOUNT FOR WHICH THE
PROPERTY WAS SOLD PURSUANT TO A JUDICIAL OR NONJUDICIAL FORECLOSURE SALE.
GRANTORS EXPRESSLY RECOGNIZE THAT THIS SECTION CONSTITUTES A WAIVER OF THE
ABOVE-CITED PROVISIONS OF THE TEXAS PROPERTY CODE WHICH WOULD OTHERWISE PERMIT
GRANTORS AND OTHER PERSONS AGAINST WHOM RECOVERY OF DEFICIENCIES IS SOUGHT OR
GUARANTORS INDEPENDENTLY (EVEN ABSENT THE INITIATION OF DEFICIENCY PROCEEDINGS
AGAINST THEM) TO PRESENT COMPETENT EVIDENCE OF THE FAIR MARKET VALUE OF THE
PROPERTY AS OF THE DATE OF FORECLOSURE AND OFFSET AGAINST ANY DEFICIENCY THE
AMOUNT BY WHICH THE FORECLOSURE SALE PRICE IS DETERMINED TO BE LESS THAN SUCH
FAIR MARKET VALUE. GRANTOR FURTHER RECOGNIZES AND AGREES THAT THIS WAIVER
CREATES AN IRREBUTTABLE PRESUMPTION THAT THE FORECLOSURE SALE PRICE IS EQUAL TO
THE FAIR MARKET VALUE OF THE HEREIN FOR PURPOSES OF CALCULATING DEFICIENCIES
OWNED BY GRANTOR, OTHER BORROWERS ON THE NOTE, GUARANTORS, AND OTHERS AGAINST
WHOM RECOVERY OF A DEFICIENCY IS SOUGHT.

 

Alternatively, in the event this waiver is determined by a court of competent
jurisdiction to be unenforceable, the following shall be the basis for the
finder of fact’s determination of the fair market value of the Property as of
the date of the foreclosure sale in proceedings governed by sections 51.003,
51.004, and 51.005 of the Texas Property Code (as amended from time to time):

 

a.The Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Property will
be repaired or improved in any manner before a resale of the Property after
foreclosure;

 

b.The valuation shall be based upon an assumption that the foreclosure purchaser
desires a prompt resale of the Property for cash promptly (but no later than
twelve months) following the foreclosure sale;

 

c.All reasonable closing costs customarily borne by the seller in a commercial
real estate transaction should be deducted from the gross fair market value of
the Property, including, without limitation, brokerage commissions, title
insurance, a survey of the Property, tax prorations, attorney’s fees, and
marketing costs;

 

d.The gross fair market value of the Property shall be further discounted to
account for any estimated holding costs associated with maintaining the Property
pending sale, including, without limitation, utilities expenses, property
management fees, taxes and assessments (to the extent not accounted for in the
preceding paragraph), and other maintenance expenses; and

 

e.Any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Property must be given by persons
having at least five years’ experience in appraising property similar to the
Property and who have conducted and prepared a complete written appraisal of the
Property taking into consideration the factors set forth above.

 

24.      OBLIGATIONS ABSOLUTE. Grantor agrees that the rights of Beneficiary and
the obligations of Grantor hereunder are absolute and unconditional, and without
in any way affecting such rights and obligations, and without notice to or
further consent of Grantor: (a) advances may be made from time to time under the
Note; (b) the Note, or any part thereof, may be renewed or extended beyond
maturity, the interest rate may be adjusted, and the terms of the Note or any
Hedge Agreement may otherwise be modified, as often as may be desired; (c)
Beneficiary may release or discharge any party who is or may become liable for
the Note; (d) Beneficiary may release or discharge any collateral which is or
may become security for the Note; and (e) Beneficiary may do, or fail to do, any
other act which might, but for the provisions of this Section, constitute a
legal or equitable discharge of Grantor’s obligations hereunder. Grantor further
waives any right it may have to require Beneficiary to proceed against any other
party liable for the Note or of any other collateral securing the Note or any
guaranty before exercising any remedies herein granted to Beneficiary.

 

 

 



 9 

 

 

25.      OBLIGATIONS UNCONDITIONAL. The liability of Grantor shall not be
affected, impaired or released by: (i) any failure, neglect or omission by
Beneficiary to realize upon or collect any of the Note, any obligation
hereunder, or any security for or other guaranty of the Note or any obligation
hereunder, or to exercise any remedies of setoff or otherwise that it may have
with respect to property of Borrower possessed by Beneficiary; (ii) any defense
Borrower or any other party primarily or secondarily liable for any of the Note
might have to the payment of the Note or any Hedge Agreement; (iii) any
determination that any lien taken, or attempted to be taken, by Beneficiary to
secure the Note is invalid or unperfected; (iv) any determination that any party
executing any evidence of any of the Note or any Hedge Agreement on behalf of
Borrower was without power or authority to do so or that for any other reason
the Note or any Hedge Agreement, any security therefor, or any other guaranty
hereof, are invalid or unenforceable; or (v) any defenses Borrower may have or
assert to the Note or any Hedge Agreement. It is understood that nothing shall
discharge or satisfy Grantor’s liability hereunder except the full performance
and payment of any guaranty or Beneficiary’s written release of Grantor’s
liability. Grantor represents and covenants that it is and shall remain
independently informed of the financial condition of Borrower and all other
circumstances which bear on the risk of non-payment of the Note or any Hedge
Agreement. Grantor waives any right to require Beneficiary to disclose to it any
information Beneficiary has or may have in the future concerning such condition
or circumstances.

 

26.      FURTHER ASSURANCES. At any time, and from time to time, upon request of
Beneficiary, Grantor will make, execute and deliver, or will cause to be made,
executed or delivered, to Beneficiary or to Beneficiary’s designee, and when
requested by Beneficiary, cause to be filed, recorded, refiled, or rerecorded,
as the case may be, at such times and in such offices and places as Beneficiary
may deem appropriate, any and all such mortgages, deeds of trust, security
deeds, security agreements, financing statements, continuation statements,
instruments of further assurance, certificates, and other documents as may, in
the sole opinion of Beneficiary, be necessary or desirable in order to
effectuate, complete, perfect, continue, or preserve (1) Grantor’s obligations
under the Note, Loan Agreement or other Loan Documents, this Deed of Trust, and
any related documents, and (2) the liens and security interests created by this
Deed of Trust as first and prior liens on the Property, whether now owned or
hereafter acquired by Grantor. Unless prohibited by law or Beneficiary agrees to
the contrary in writing, Grantor shall reimburse Beneficiary for all costs and
expenses incurred in connection with the matters referred to in this paragraph.

 

27.      NOTICES. Any notice required to be given under this Deed of Trust,
including without limitation any notice of default and any notice of sale shall
be given in writing, and shall be effective when actually delivered, when
deposited with a nationally recognized overnight courier, or, if mailed, three
(3) days after being deposited in the United States mail, as first class,
certified mail postage prepaid, directed to the addresses shown at the beginning
of this Deed of Trust. All copies of notices of foreclosure from the holder of
any lien which has priority over this Deed of Trust shall be sent to
Beneficiary’s address, as shown near the beginning of this Deed of Trust. Any
party may change its address for notices under this Deed of Trust by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Grantor agrees to
keep Beneficiary informed at all times of Grantor’s current address. Unless
otherwise provided or required by law, if there is more than one Grantor, any
notice given by Beneficiary to any Grantor is deemed to be notice given to all
Grantors.

 

28.      CHOICE OF VENUE. Any legal action with respect to the Debt evidenced by
this instrument or agreement may be brought in the courts of the State of Texas
or in the appropriate United States District Court situated in Texas and Grantor
hereby accepts and unconditionally submits to the jurisdiction of such courts.
Grantor hereby waives any objection to the laying of venue based on the grounds
of forum non conveniens with respect thereto.

 

29.      NO WAIVER BY BENEFICIARY. Beneficiary shall not be deemed to have
waived any rights under this Deed of Trust unless such waiver is given in
writing and signed by Beneficiary. No delay or omission on the part of
Beneficiary in exercising any right shall operate as a waiver of such right or
any other right. A waiver by Beneficiary of a provision of this Deed of Trust
shall not prejudice or constitute a waiver of Beneficiary’s right otherwise to
demand strict compliance with that provision or any other provision of this Deed
of Trust. No prior waiver by Beneficiary, nor any course of dealing between
Beneficiary and Grantor, shall constitute a waiver of any of Beneficiary’s
rights or of any of Grantor’s obligations as to any future transactions.
Whenever the consent of Beneficiary is required under this Deed of Trust, the
granting of such consent by Beneficiary in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Beneficiary.

 

30.      NON-LIABILITY OF BENEFICIARY. The relationship between Grantor and
Beneficiary created by this Deed of Trust is strictly a debtor and creditor
relationship and not fiduciary in nature, nor is the relationship to be
construed as creating any partnership or joint venture between Beneficiary and
Grantor. Grantor is exercising Grantor’s own judgment with respect to Grantor’s
business. All information supplied to Beneficiary is for Beneficiary’s benefit
only and no other party is entitled to rely on such information. There is no
duty for Beneficiary to review, inspect, supervise or inform Grantor of any
matter with respect to Grantor’s business. Beneficiary and Grantor intend that
Beneficiary may reasonably rely on all information supplied by Grantor to
Beneficiary, together with all representations and warranties given by Grantor
to Beneficiary, without investigation or confirmation by Beneficiary and that
any investigation or failure to investigate will not diminish Beneficiary’s
right to so rely.

 

31.      WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS INSTRUMENT OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND
BENEFICIARY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY TO MAKE THE
LOAN SECURED BY THIS INSTRUMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO
REPRESENTATIVE OR AGENT OF BENEFICIARY, NOR BENEFICIARY’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BENEFICIARY WOULD NOT SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF LITIGATION. NO
REPRESENTATIVE OR AGENT OF BENEFICIARY, NOR BENEFICIARY’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

SIGNATURES ON THE FOLLOWING PAGES

 

 

 



 10 

 

 

 


IN WITNESS WHEREOF, the Grantor has hereunto set his hand, or caused this Deed
of Trust to be executed by its duly authorized officers, this the day first
above shown.

 



  Applied Optoelectronics, Inc.       By: /s/ Stefan
Murry                                          Stefan Murry, Chief Financial
Officer           By: /s/ David Kuo                                             
David Kuo, Vice President, General Counsel and Secretary                

 





 

 

 [image_005.jpg]

 

 

 



 11 

 

 

 

 

EXHIBIT A

 

Real Property Description

 

TRACT I:

 

6.312 acre of land, being all of Commercial Reserve "A-1", of AOI 13139 JESS
PIRTLE, a subdivision in Fort Bend County, Texas, according to the map or plat
thereof recorded at Plat No. 20140271 of the Plat Records of Fort Bend County,
Texas.

 

TRACT II:

 

Commercial Reserve "B-3" of PARK WEST SECOND REPLAT OF RESERVE "B", a
subdivision in Fort Bend County, Texas, according to the map or plat thereof
recorded in Slide No. 2339/A of the Plat Records of Fort Bend County, Texas.

 

 

 

 

 

 

 

 



 12 

 

